DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-20; Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a concept of match processing of a reference image and other images based on the photographic positions and image features values, more specifically:
Regarding Claim 1, and similarly Claim 8 and 15;
1. A shelf management system comprising: 



	As shown above, the limitation recite receiving input of photographed image information including a plurality of photographed images, retaining one photographed image as a reference image, and match processing of a reference image and other images based on the photographic positions and image features value, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an interface/input, a memory, and a processor to perform the aforementioned steps, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for such elements; the context of this claim encompasses the user manually receiving photographs, retaining one photograph in memory as a reference image, and execute match processing of that image to others.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Further, the claims fall under the “Certain Methods of Organizing Human Activity,” grouping of abstract ideas as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of interface/input, a memory, and a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, see MPEP 2106.05(d)(ii) for evidence regarding well-understood, routine, and conventional activity (i.e., Receiving or transmitting data over a network, e.g., using the Internet to gather data, Performing repetitive calculations, and Storing and retrieving information in memory). The claim is not patent eligible.
	Regarding Claims 2-6, 9-14, 16-18, and 20, Claims 2-6, 9-14, 16-18, and 20 recite limitations that further define the same abstract idea noted in Claim 1.  Therefore, they are considered patent ineligible for reasons given above. 
	Regarding 7 and 19, Claims 7 and 19 recites limitations that further define the abstract idea noted above.  In addition, they recite the additional elements of an autonomous robot for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10, 12, 13, 15, and 17   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (US 2013/0051611 A1).,

Regarding Claim 1, and similarly Claim 8 and 15;
Hicks discloses a shelf management system (Abstract and FIG. 2) comprising: 
(FIG, 2 and [0015] - In some examples, when the reference image and the current image captured by the camera are determined to correspond to the same scene, the method additionally or alternatively includes determining a directional difference between the current image and the reference image. For example, a directional difference can be determined by correlating the current image with shifted versions of the reference image, and/or vice versa, to determine a shift that increases (e.g., maximizes) the correlation between the current image and the reference image. This shift can then be translated to a positional movement of the camera. In some examples, the method further includes presenting a directional prompt on the camera display that indicates a direction in which to move the camera to increase a likelihood that a subsequent captured image and the reference image will be determined to correspond to the same scene and [0024] - The example auditing device 105 of FIG. 2 also includes an example image grabber 215 to capture images rendered by the camera 210 and [0037] - The image correlator 415 can perform any type of image correlation, such as pixel-by-pixel correlation, block correlation, etc., to compare the reference image and the current image. In some examples, the image correlator 415 determines a correlation value resulting from correlating the reference image and the current image, and compares the resulting correlation value to one or more thresholds);
a memory configured to retain one photographed image among the plurality of photographed images as a reference image (FIG. 2 and [0014] - In some examples, the reference image corresponds to an image of the inventory display obtained during a prior audit and [0022] - In the illustrated example of FIG. 1, an example auditor 120 visits the grocery store 100 on a scheduled basis (such as a weekly basis, bi-weekly basis, monthly basis, etc.) to audit the causal displays 115A-F in the grocery store 100); 
a processor configured to execute matching processing of the reference image and other photographed images based on the photographing positions and image feature values and output information concerning the objects present on the shelf determined according to a result of the matching processing (FIG. 11 and [0028]-[0029] - The scene comparator 230 can then indicate these difference regions(s) in the captured image as displayed on the device display 220 (e.g., via highlighting, annotation, etc., or any modification of one or more image characteristics) to enable the auditor 120 to focus the audit on the portions of the inventory display that have changed since the initial audit corresponding to the reference image. An example implementation of the scene comparator 230 is illustrated in FIG. 5, which is described in greater detail below and [0037] - The image correlator 415 can perform any type of image correlation, such as pixel-by-pixel correlation, block correlation, etc., to compare the reference image and the current image. In some examples, the image correlator 415 determines a correlation value resulting from correlating the reference image and the current image, and compares the resulting correlation value to one or more thresholds. For example, the image correlator 415 can determine whether the reference image and the current image correspond to a same scene, such as the same inventory display to be audited, by comparing the resulting correlation value to a threshold. If the resulting correlation value meets and/or exceeds the threshold, the image correlator 415 determines that the reference image and the current image correspond to the same scene (e.g., the same inventory display). However, if the resulting correlation value does not meet or exceed the threshold, the image correlator 415 determines that the reference image and the current image do not correspond to the same scene and [0038] - In some examples, the scene positioner 225 of FIG. 4 additionally includes an example direction prompter 420 to determine one or more directional prompts to assist a user (e.g., the auditor 120) in positioning the auditing device 105 or, more specifically, the camera 210 such that a subsequent image captured by the camera 210 has an increased likelihood of being determined by the image correlator 415 to correspond to the same scene as the reference image selected by the reference selector 405. For example, if the image correlator 415 determines that the reference image and the current image do not correspond to the same scene (e.g., the same inventory display), then the direction prompter 420 can be invoked to determine a directional difference between the current image and the reference image. The direction prompter 420 can determine the directional difference by, for example, correlating (e.g., using the image correlator 415) the current image with shifted versions of the reference image, and/or vice versa, to determine a shift (e.g., specified by direction and/or amount) that increases (e.g., maximizes) the correlation between the current image and the reference image. In such an example, the direction prompter 420 then translates the shift into a positional movement of the camera 210 (and/or the auditing device 105) that would cause a subsequent image captured by the camera 210 to exhibit a similar shift relative to the reference image. In some examples, the direction prompter 420 causes the auditing device 105 to present one or more directional prompts representative of desired positional movement as helpful cue(s) to the auditor 120).

Regarding Claim 3, and similarly Claim 10 and 17;
Hicks discloses the system to Claim 1.
 	Hicks further discloses wherein the processor executes matching of the image feature values in an image comparison range based on the photographing position of the reference image and position information of the other photographed images (FIG. 11 and [0028]-[0029] - The scene comparator 230 can then indicate these difference regions(s) in the captured image as displayed on the device display 220 (e.g., via highlighting, annotation, etc., or any modification of one or more image characteristics) to enable the auditor 120 to focus the audit on the portions of the inventory display that have changed since the initial audit corresponding to the reference image. An example implementation of the scene comparator 230 is illustrated in FIG. 5, which is described in greater detail below and [0037] - The image correlator 415 can perform any type of image correlation, such as pixel-by-pixel correlation, block correlation, etc., to compare the reference image and the current image. In some examples, the image correlator 415 determines a correlation value resulting from correlating the reference image and the current image, and compares the resulting correlation value to one or more thresholds. For example, the image correlator 415 can determine whether the reference image and the current image correspond to a same scene, such as the same inventory display to be audited, by comparing the resulting correlation value to a threshold. If the resulting correlation value meets and/or exceeds the threshold, the image correlator 415 determines that the reference image and the current image correspond to the same scene (e.g., the same inventory display). However, if the resulting correlation value does not meet or exceed the threshold, the image correlator 415 determines that the reference image and the current image do not correspond to the same scene and [0038] - In some examples, the scene positioner 225 of FIG. 4 additionally includes an example direction prompter 420 to determine one or more directional prompts to assist a user (e.g., the auditor 120) in positioning the auditing device 105 or, more specifically, the camera 210 such that a subsequent image captured by the camera 210 has an increased likelihood of being determined by the image correlator 415 to correspond to the same scene as the reference image selected by the reference selector 405. For example, if the image correlator 415 determines that the reference image and the current image do not correspond to the same scene (e.g., the same inventory display), then the direction prompter 420 can be invoked to determine a directional difference between the current image and the reference image. The direction prompter 420 can determine the directional difference by, for example, correlating (e.g., using the image correlator 415) the current image with shifted versions of the reference image, and/or vice versa, to determine a shift (e.g., specified by direction and/or amount) that increases (e.g., maximizes) the correlation between the current image and the reference image. In such an example, the direction prompter 420 then translates the shift into a positional movement of the camera 210 (and/or the auditing device 105) that would cause a subsequent image captured by the camera 210 to exhibit a similar shift relative to the reference image. In some examples, the direction prompter 420 causes the auditing device 105 to present one or more directional prompts representative of desired positional movement as helpful cue(s) to the auditor 120).

Regarding Claim 6, and similarly Claim 12 and 13;
Hicks discloses the system to Claim 1.
	Hicks further discloses wherein the interface is configured to receive an input of photographed image information wirelessly ([0023] - the camera 210 can integrated into the auditing device 105 (e.g., such as a built-in camera of a tablet computer, a laptop computer, a smartphone, a PDA, etc.) or separate from, but communicatively coupled to, the auditing device 105 (e.g., via a universal serial bus (USB) or other cabled connection, a wireless connection, etc.).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2013/0051611 A1) in view of Yasunaga (US 2016/0379367 A1).

Regarding Claim 2, and similarly Claim 9 and 16;
Hicks discloses the system to Claim 1.
	Hicks teaches wherein the photographed image information includes... ([0024] and [0037]);
	Hicks fails to explicitly disclose ... photographing condition information indicating a photographing condition for specifying a photographing range of the photographed image.
(Yasunaga, [0047] and [0051] - The image acquiring unit 31 acquires photographed images, with photography ranges being gradually changed. The image acquiring unit 31 acquires photographed images in which the commodity is photographed. For example, the image acquiring unit 31 transmits a signal for causing the photographing unit 12 to photograph an image to the photographing unit 12 through the interface 22. The image acquiring unit 31 acquires the image photographed by the photographing unit 12 through the interface 22. The image acquiring unit 31 acquires photographed images, with photography ranges being gradually changed. For example, the image acquiring unit 31 acquires photographed images, with photography ranges being gradually changed in a one-dimensional direction, in two-dimensional directions and in three-dimensional directions. The image acquiring unit 31 sequentially acquires photographed images at predetermined intervals. For example, the image acquiring unit 31 starts acquiring photographed images after a photography start instruction is received from the input unit 24. The image acquiring unit 31 may acquire the photographed image from an external device through a communication interface etc);

Claim(s) 4, 5, 7, 11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2013/0051611 A1) in view of Skaff et al. (US 2017/0286901 A1).

Regarding Claim 4, and similarly Claim 18;
Hicks discloses the system to Claim 1.
 	Hicks further discloses wherein the objects include the commodities disposed on the shelf ... ([0028]-[0029] - The scene comparator 230 can then indicate these difference regions(s) in the captured image as displayed on the device display 220 (e.g., via highlighting, annotation, etc., or any modification of one or more image characteristics) to enable the auditor 120 to focus the audit on the portions of the inventory display that have changed since the initial audit corresponding to the reference image. An example implementation of the scene comparator 230 is illustrated in FIG. 5, which is described in greater detail below).
Hicks fails to explicitly disclose wherein the objects include ... labels posted on the shelf
However, in an analogous art, Skaff teaches wherein the objects include the commodities disposed on the shelf and labels posted on the shelf (FIG. 2 and [0073]).

Regarding Claim 5, and similarly Claim 11;
Hicks discloses the system to Claim 1.
Hicks fails to explicitly disclose further comprising a second processor configured to collate information concerning the objects present on the shelf specified by the processor from the plurality of photographed images with information registered in a database.
However, in an analogous art, Skaff teaches further comprising a second processor configured to collate information concerning the objects present on the shelf specified by the processor from the plurality of photographed images with information registered in a database (FIG. 6 and FIG. 7 and [0027] and [0090] and [0106] and [0108] - FIG. 7 is a flow chart 700 illustrating additional process details for managing one embodiment of a library of products. The library of products can be stored in a single autonomous robot such as described herein, distributed between two or more autonomous robots, or stored in a local, remote, or cloud server, in whole or in part).

Regarding Claim 7, and similarly Claim 19;
Hicks discloses the system to Claim 1.
Hicks fails to explicitly disclose further comprising an autonomous apparatus comprising a camera to provide the input of photographed image information to the interface.
However, in an analogous art, Skaff further comprising an autonomous apparatus comprising a camera to provide the input of photographed image information to the interface (FIG. 6 and FIG. 7 and [0027] -  Data can be communicated to a server local to the store, or transmitted by suitable internet or networking devices to remote servers or cloud accessible data sites and [0090] and [0106] and [0108] - FIG. 7 is a flow chart 700 illustrating additional process details for managing one embodiment of a library of products. The library of products can be stored in a single autonomous robot such as described herein, distributed between two or more autonomous robots, or stored in a local, remote, or cloud server, in whole or in part).

Regarding Claim 14, and similarly Claim 20;
Hicks discloses the system to Claim 1.
	Hicks further discloses further comprising: determining [changes] of the commodities from [previous] display state of commodities on a commodity shelf. ([0028]-[0029] - The scene comparator 230 can then indicate these difference regions(s) in the captured image as displayed on the device display 220 (e.g., via highlighting, annotation, etc., or any modification of one or more image characteristics) to enable the auditor 120 to focus the audit on the portions of the inventory display that have changed since the initial audit corresponding to the reference image. An example implementation of the scene comparator 230 is illustrated in FIG. 5, which is described in greater detail below).
Hicks fails to explicitly disclose determining stockouts and shortages of the commodities from an estimated display quantities of the commodities based on a display state of commodities on a commodity shelf.
However, Skaff teaches determining stockouts and shortages of the commodities from an estimated display quantities of the commodities based on a display state of commodities on a commodity shelf. (Skaff, [0008] - A communication module can be connected to the processing module to transfer realogram data to remote locations, including store servers or other supported camera systems, and additionally receive inventory information including planograms to aid in realogram construction. In addition to realogram mapping, this system can be used to detect out of stock products, estimate depleted products, estimate amount of products including in stacked piles, estimate products heights, lengths and widths, build 3D models of products, determine products' positions and orientations, determine whether one or more products are in disorganized on-shelf presentation that requires corrective action such as facing or zoning operations, estimate freshness of products such as produce, estimate quality of products including packaging integrity, locate products, including at home locations, secondary locations, top stock, bottom stock, and in the backroom, detect a misplaced product event (also known as a plug), identify misplaced products, estimate or count the number of product facings, compare the number of product facings to the planogram, locate labels, determine sequence of labels, detect label type, read label content, including product name, barcode, UPC code and pricing, detect missing labels, compare label locations to the planogram, compare product locations to the planogram, determine the expiration date of products, determine freshness of products including produce, measure shelf height, shelf depth, shelf width and section width, recognize signage, detect promotional material, including displays, signage, and features and measure their bring up and down times, detect and recognize seasonal and promotional products and displays such as product islands and features, capture images of individual products and groups of products and fixtures such as entire aisles, shelf sections, specific products on an aisle, and product displays and islands, capture 360-deg and spherical views of the environment to be visualized in a virtual tour application allowing for virtual walk throughs, capture 3D images of the environment to be viewed in augmented or virtual reality, capture environmental conditions including ambient light levels, capture information about the environment including measuring space compliance with disability and safety standards and determining if light bulbs are off, provide a real-time video feed of the space to remote monitors, provide on-demand images and videos of specific locations, including in live or scheduled settings, and build a library of product images).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627